Detailed Action
The instant application having Application No. 15/486,568 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent claims. This action is in response to the claims filed 10/27/20.

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/20 has been entered.

 Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment provided below was given in a telephone interview with James Bergstrom on 1/15/2021.

The application has been amended as follows: 
	The claims read as follows:
1.	(Currently Amended)  A method of adjusting monitoring parameters in a pool of data storage appliances, the method comprising:
receiving, by a rule engine, an event notification from a process scheduler of a monitoring system, wherein:

the process scheduler schedules when each of the plurality of collector processes are executed on the pool of data storage appliances; and
the event notification is triggered by a completion of a collector process that
determining, by the rule engine, an event type for the event notification;
receiving, by the rule engine, a selection of one or more executable rules that are specific to the event type of the event notification, wherein the one or more executable rules are selected based on the event type, and the one or more executable rules adjust the monitoring parameters of the monitoring system with respect to the pool of data storage appliances; and
executing the one or more executable rules to:
determine that a data storage appliance is unavailable; and
in response to determining that [[a]] the data storage appliance is unavailable:
decreasing a frequency with which the process scheduler executes a data collection process for the data storage appliance; and
increasing a frequency with which the process scheduler executes the process that collects availability information data storage appliance. 
25.	(Currently Amended)  A system for adjusting monitoring parameters in a pool of data storage appliances, the system comprising:
a process scheduler that manages a process schedule and schedules processes that are to be executed to monitor aspects of the pool of data storage appliances;
a wrapper around the process scheduler comprising an event interface, wherein:
the event interface generates event notifications when the processes executed by the process scheduler are complete, wherein an event notification in the event notifications is triggered by a completion of a collector process that collects availability information for the pool of storage appliances; and
the event interface receives new processes that are added to the process schedule or removed from the process schedule that is managed by the process scheduler;
a rule engine, wherein the rule engine:

determines event types for the event notifications; and
generate queries for executable rules that match the event types; and
a data repository, wherein the data repository:
receives the queries for the executable rules that match the event types from the rule engine; and
sends the executable rules that match the event types back to the rule engine;
wherein the rule engine receives the executable rules that match the event types and generates processes to be added to the process schedule or identifies processes to be removed from the process schedule based on the executable rules;
wherein the executable rules determine that a data storage appliance is unavailable, and in response to determining that the data storage appliance is unavailable, decreasing a frequency with which the process scheduler executes a data collection process for the data storage appliance, and increasing a frequency with which the process scheduler executes the process that collects availability information for the data storage appliance; and
wherein the rule engine passes the processes to be added to the process schedule or the processes to be removed from the process schedule to the process scheduler through the event interface of the wrapper.  

Reasons for Allowance
4.	The reasons for allowance can be found below:
The following is an examiner’s statement of reasons for allowance:
5.	Claim 1 recites the limitation of “receiving, by the rule engine, a selection of one or more executable rules that are specific to the event type of the event notification, wherein the one or more executable rules are selected based on the event type, and the one or more executable rules adjust the monitoring parameters of the monitoring system with respect to the pool of data storage appliances; and executing the one or more executable rules to: determine that a data storage appliance is unavailable; and in response to determining that the data storage appliance is unavailable:
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
6.	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
        a(1)  SUBJECT MATTER CONSIDERED ALLOWABLE
7.	Per the instant office action, claims 1-13 and 19-25 are allowed, renumbered claims 1-20.
     b.   DIRECTION OF FUTURE CORRESPONDENCES
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132